         Case 3:21-cv-01832-JD Document 23 Filed 06/21/21 Page 1 of 2




 1   MICHAEL J. HADDAD (SBN 189114)
     JULIA SHERWIN (SBN 189268)
 2   TERESA ALLEN (SBN 264865)
 3   HADDAD & SHERWIN LLP
     505 Seventeenth Street
 4   Oakland, CA 94612
     Telephone:     (510) 452-5500
 5   Facsimile:     (510) 452-5510
     Attorneys for Plaintiffs
 6

 7                                UNITED STATES DISTRICT COURT

 8                             NORTHERN DISTRICT OF CALIFORNIA

 9   DANIEL RUIZ, DECEASED, by and through his Co-                    )
     Successors in Interest, SANTOS RUIZ, FERNANDO VERA,              )
10                                                                    )
     VANESSA ROBINSON, and DANIEL RUIZ, JR., as Co-
     Successors in Interest and individually; and ANGELINA            )
11                                                                    )
     CHAVEZ, Individually                                                   Case No. 3:21-cv-01832-
                                                                      )
12                                                                    )     JCS
                     Plaintiffs,                                      )
13           vs.                                                           NOTICE OF
                                                                      )
                                                                      )    UNAVAILABILITY OF
14
     STATE OF CALIFORNIA; CALIFORNIA DEPARTMENT )                          PLAINTIFFS’ COUNSEL
15   OF CORRECTIONS AND REHABILITATION (CDCR), an )
     agency of the State of California; SAN QUENTIN STATE             )
16   PRISON, a CDCR state prison; RALPH DIAZ, former                  )
     Secretary of CDCR, in his individual capacity; R. STEVEN         )
17   THARRATT, M.D., former Medical Director of CDCR, in his )
     individual capacity; RONALD DAVIS, Warden of San Quentin )
18                                                                    )
     State Prison, in his individual capacity; RONALD
                                                                      )
19   BROOMFIELD, Acting Warden of San Quentin State Prison, in )
     his individual capacity; CLARENCE CRYER, Chief Executive )
20   Officer of San Quentin State Prison, in his individual capacity; )
     ALISON PACHYNSKI, M.D., Chief Medical Executive of San )
21   Quentin State Prison, in her individual capacity; SHANNON )
     GARRIGAN, M.D., Chief Physician and Surgeon of San               )
22
     Quentin State Prison, in her individual capacity; LOUIE          )
23   ESCOBELL, R.N., Health Care Chief Executive Officer of           )
     California Institute for Men (CIM), in his individual capacity; )
24                                                                    )
     MUHAMMAD FAROOQ, M.D., Chief Medical Executive for )
     CIM, in his individual capacity; KIRK TORRES, M.D., Chief )
25   Physician & Surgeon for CIM, in his individual capacity, and )
26   DOES 1 through 20, individually, jointly and severally,          )
                                                                      )
27                   Defendants.                                      )

28
     Case No. 3:21-cv-01832-JCS: NOTICE OF UNAVAILABILITY OF PLAINTIFFS’ COUNSEL
         Case 3:21-cv-01832-JD Document 23 Filed 06/21/21 Page 2 of 2




 1   TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD

 2   HEREIN:
         PLEASE TAKE NOTICE that Plaintiffs’ counsel, Michael J. Haddad and Julia Sherwin,
 3
     will be out of the country and unavailable for any purpose from July 8, 2021 through and including
 4

 5   July 23, 2021. See, Tenderloin Housing Clinic v. Sparks, 8 Cal. App.4th 299 (1992).

 6
     DATED: June 21, 2021                          HADDAD & SHERWIN LLP
 7

 8
                                                   /s/Julia Sherwin
 9
                                                   JULIA SHERWIN
10                                                 Attorneys for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 3:21-cv-01832-JCS: NOTICE OF UNAVAILABILITY OF PLAINTIFFS’ COUNSEL
